Citation Nr: 1412877	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  06-14 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disability.  


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran had active service from May 1971 to September 1991. This matter came before the Board of Veterans' Appeals (Board) (Board) on appeal from a decision of May 2005 by the Department of Veterans Affairs (VA) Little Rock, Arkansas, Regional Office (RO).  

An August 2012 Board decision denied the Veteran's appeal of entitlement to service connection for a low back disorder.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court) which, in a December 2013 Memorandum decision, vacated the August 2012 Board decision and remanded the case to the Board.  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In September 2010, the Board remanded this matter to the RO for additional development, including for the RO to provide the Veteran with a medical examination of his spine by an orthopedist and to obtain a medical opinion as to whether a current spine disorder was related to his active service.  In October 2010 the Veteran underwent an examination and an opinion was provided.  

The Veteran was afforded a VA spine examination in April 2012.  The examiner noted that the Veteran's service treatment records were significant for low back pain in March 1981.  It was also noted that the Veteran worked after retirement from service as a maintenance man and security guard.  According to the examiner, the Veteran's past medical history was significant for lumbar degenerative disc disease since 2000, and left lower extremity radiculopathy since 2004, and right lower extremity radiculopathy since 2012.  The diagnosis was degenerative disc disease with bilateral lower extremity radiculopathy.  According to the examiner, this disability was "less likely as not" related to the Veteran's back condition during active service.   Specifically, the examiner noted that the Veteran's inservice treatment for lumbar strain was isolated in that there was no other medical treatment for this injury.  Therefore, the examiner determined that it was reasonable to conclude that this inservice injury resolved.  Further, the examiner noted that the Veteran's medical records were essentially silent for back problems until 2001, nearly 10 years after retirement from service.  At that time in 2001, the Veteran reported having a less than one year history of back pain.  The examiner also found that the Veteran's body habitus of being overweight and his post-service occupations of a bodyguard and maintenance man were high-risk occupations for low back injuries.  

The Board denied service connection for a low back disability in August 2012.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court) which vacated the 2012 Board decision and remanded the matter to the Board for further proceedings consistent with the Court's decision.  

In the Court's decision, it was stated that:

Although the Board found the appellant competent to observe symptoms related to his back disability, the Board did not independently weigh and analyze the credibility of the appellant's statements. 

Moreover, the Court found that the 2012 VA examiner's medical opinion emphasized the lack of medical treatment for back problems from the Veteran's injury inservice until 2001 in coming to his conclusion.  Specifically, that examiner found that because there was no other inservice medical treatment related to the 1981 injury, it was "reasonable to conclude" that the inservice injury resolved.  On the other hand, the Veteran had submitted his own statements of continuous back problems since service that were treated with "Tylenol, heat, and muscle relaxers."  Ignoring these assertions of continuous symptoms, the examiner reasoned that because the "medical record was silent for back problems until 2001" and there was no other medical evidence concerning the 1981 injury, the injury was not related to the Veteran's current back disability. 

Citing Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), the Court specifically found that "[t]his reasoning was in error.  In assessing the cause or existence of a condition, the examiner cannot rely solely on a lack of medical evidence and ignore competent lay evidence."  Thus, the Court found that because the medical opinion did not adequately consider the appellant's lay statements, the Board could not properly rely on the 2012 medical opinion in making its determination.  

Moreover, the Court found that the 2012 medical opinion was not performed in compliance with a March 2012 remand order which had specifically instructed that an opinion as to the etiology of the Veteran's low back disability be arrived at "with consideration of statements made by the Veteran [sic]."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, while the 2012 examiner set forth four reasons for his determination, the examiner did not address the Veteran's history of continuous back problems as related in his own statements.  Rather, the Court found that the Board denied the claim solely on the strength of VA medical opinions and the lack of medical evidence suggesting a history of back problems, and in doing so the Board did not find that the appellant's statements were not credible, and it did not weigh them in its consideration of the evidence.  

In this regard, the Board may not make its' own determination of the relative severity, common symptoms, and usual treatment of an inservice injury.  Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

Based on the foregoing, the Board must remand the case for a medical opinion as to whether the Veteran's current low back disability is related to her military service which specifically reports that in arriving at the opinion, the statements made by the Veteran as to his history of continued inservice treatment, even if self-treatment, for low back symptoms and his history of continued back symptoms and self-treatment following his discharge from active service were considered.  

Following the Court's decision, by letter in January 2014, the Board notified the Veteran was notified that the case had been returned to the Board and that he could submit additional argument or evidence, or both.  In response, the Veteran requested that his "current CAVHS records and charts" be obtained and that he be scheduled for "necessary C& P examinations."  

In this regard, information on file indicates that the Veteran was admitted to a VA hospitalization in Little Rock, Arkansas, on October 4, 2012, for low back surgery.  These records must be obtained.  Moreover, Virtual VA contains electronic treatment (CAPRI) records are dated to September 14, 2012, but not thereafter.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of the Veteran's response, the Veteran's complete records of hospitalization at a VA Medical Center in Little Rock, Arkansas, commencing with his admission on October 4, 2012, for low back surgery, as well as treatment since September 14, 2012, must be associated with the claim files. All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded the appropriate VA examinations to determine whether any currently or previously diagnosed low back disorder found is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed back disorder is related to the Veteran's active duty service.  In arriving at an opinion the examiner must take into account, and specifically address, the Veteran's statements that he had continuous back problems since service that were treated with Tylenol, heat, and muscle relaxants.  In this, consideration must be given to the Veteran's statements that he did not complained of low back pain at the time of the VA examinations in 1992, 1994, and 1996 because he had not filed a claim for service connection for low back disability.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  The RO must ensure that all requested actions have been accomplished to the extent possible in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claim on appeal.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review. 
 
No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

